Citation Nr: 0523869	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for scoliosis of the 
lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  At present, after remands to the RO in March 2001 
and August 2003 for additional development, the veteran's 
case is once again before the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  Competent medical evidence indicates the veteran's 
service-connected scoliosis of the lumbar spine does not 
result in limitation of motion of the lumbar spine, or any 
other complaints, symptoms, or findings.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected scoliosis of 
the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (as effective prior to September 26, 2003); Diagnostic 
Codes 5237, 5242 (as effective September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via RO letters issued in April 2001, July 
2001, April 2004, and July 2004; the April 1999 rating 
decision; the November 1999 statement of the case (SOC); and 
the March 2003 and April 2005 supplemental statements of the 
case (SSOCs).  In addition, the RO letters issued in April 
2001, July 2001, April 2004, and July 2004; and the April 
2005 SSOC provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in April 1999) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication (in the April 2001 RO letter, and 
subsequent RO letters), the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In addition, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  



I.  The Evidence.

In this case, in a February 1994 rating decision, the veteran 
was originally granted service connection and a 10 percent 
rating for scoliosis with low back pain, effective August 
1992, under Diagnostic Code 5299-5295.  The veteran's 10 
percent rating was continued in a May 1996 rating decision.  
Subsequently, in January 1999, the veteran submitted 
additional evidence, which the RO took as a claim for an 
increased rating for the service-connected scoliosis.  At 
present, the veteran is seeking an increased rating in excess 
of 10 percent.

With respect to the evidence of record, records from the 
Wyoming Medical Center dated from 1998 to 1999 describe that 
the veteran received extremity strengthening therapy.  June 
1998 notations show the veteran was told he had a leg length 
difference of 7/8 of an inch, with 33 1/2 inches on the 
right, and 34 3/8 inches on the left.  He reported back pain 
secondary to left knee surgery, and wore a 1/4 inch lift.  
Upon examination, the veteran had fair lower extremity range 
of motion with increased pain, had significant tenderness in 
the right paraspinal area extending into the right hip 
laterally and posteriorly, and had approximately 50 percent 
lumbar range of motion with pain at the end ranges.

A March 1999 VA examination report indicates the veteran had 
normal gait, was able to walk on heels and toes, was able to 
squat with difficulty rising due to his left knee, had full 
forward flexion of the lumbosacral spine and did not have any 
deformities that could be appreciated.  In addition, the 
examiner noted that he could not appreciate a leg length 
discrepancy.  The veteran had full lateral bending, full 
rotation, intact sensation throughout, and normal motor 
strength and reflexes with no muscular spasm or atrophy.  X-
rays taken in February 1999 of the lumbosacral spine showed 
osteoarthritis at L3-4 and L4-5.  The veteran was diagnosed 
with mild degenerative arthritis of the lumbosacral spine.

Records from D. Ideen, M.D., dated from 2000 to 2001 included 
June 2000 notations indicating the veteran was last examined 
two years prior, and at that time he showed an increased left 
knee disability.  The veteran was taking Valium for lower 
back and leg spasms/soreness, and was unable to walk 
distances.  He was also on anti-inflammatories at this time.  
In addition, November 2000 notations showed the veteran had 
back pain and that Magnetic Resonance Imaging (MRI) studies 
revealed a herniated disc in L3-4 and stenosis of the spine.

A September 2000 MRI report from Dr. Ziarnik showed mild to 
moderate broad-based right paracentral disc herniation at L4-
5, L3-4 spondylosis with right foraminal stenosis and 
bilateral lateral disc herniation extending into each neural 
foramen, but not obliterating the epidural fat.  A September 
2000 VA MRI report showed the same results.

Records from Dr. J. Sramek and Central Wyoming Neurosurgery 
dated from 2001 to 2002 include May 2001 notations showing 
the veteran complained of intermittent dull aching sensation 
of the low back that increased with prolonged sitting or when 
arising from a chair.  Active range of motion was slightly 
restricted in positions of forward flexion and rightward 
rotation.  There were positive facet findings over the right 
L4-5 and L5-S1 facet region.  The veteran also had no 
crepitus or step-off deformity.  He was diagnosed with 
chronic low back pain, and lumbar spondylosis, most 
predominant at L3-4 with partial right L4 radicular process.  
Moreover, March 2002 notations indicate that, upon visual 
inspection of the lumbar spine, he had a slight flat backed 
posture.  He also had mildly restricted range of motion in 
forward flexion and extension.

A December 2001 VA examination report notes the veteran's 
diagnosis was mild degenerative arthritis of the lumbar spine 
which did not appear related to the total knee arthroscopy.  
In a February 2002 VA examination addendum, the examiner 
noted that the veteran was last examined in December 2001 and 
that no x-rays were taken at this time, although 1999 x-rays 
noted mild degenerative changes of the lumbosacral spine.  
Specifically, the lumbar spine had full active and passive 
range of motion with no limitation of function and no obvious 
abnormalities.  The veteran did not exhibit weakened 
movement, excess fatigability, or incoordination due to any 
service-connected disabilities.

A November 2002 VA examination report shows the veteran had a 
mildly exaggerated lordotic curve of the lower spine and had 
pain with palpation over the lumbar spine and S1 joint on the 
right.  His range of motion was active flexion to 95 degrees 
(normal being 95 degrees) with pain from 60 to 95; active 
extension to 35 degrees (normal being 35 degrees) with pain 
from 20 to 35; active rotation to 35 degrees bilaterally 
(normal being 35 degrees) with pain on the left at 35; and 
active lateral flexion to 40 degrees bilaterally (normal 
being 40 degrees) with pain from 30 to 40 degrees.  The 
veteran was found to have full active range of motion with 
all movements of the lumbar spine.  Also, with repeated 
movements of lateral flexion and rotation bilaterally, he was 
able to tolerate this without loss of further range of motion 
or without significantly increasing pain.  X-rays showed 
spondylosis of the lumbar spine, and attention was directed 
to a September 2002 MRI showing L3-4 right-sided foraminal 
stenosis.  The veteran was diagnosed with degenerative disc 
disease of the lumbar spine with right sided foraminal 
stenosis, and leg length discrepancy.  However, no evidence 
of weakness movement, excess fatigability or incoordination 
was noted.  Although the examiner noted that the veteran's 
estimated 75 percent loss of function was reasonable with 
respect to limitations due to flare-ups or repeated use, the 
examiner also noted that there was no finding of loss of 
range of motion or increased pain with repeated use of the 
spine during the examination, and that there was no evidence 
of ankylosis of the lumbar spine.

A September 2004 VA examination reveals the veteran had full 
flexion at 90 degrees, with completely normal lateral 
bending, rotation and extension.  He did not have paraspinal 
muscular spasm or atrophy and no pain.  The veteran's spine 
was straight, and he presented no evidence whatsoever of 
scoliosis.  He had a normal gait, and had a completely normal 
neurologic examination.  Upon a review of the veteran and 
claims files, the examiner noted that the veteran had no 
scoliosis of the lumbar spine, and found no evidence to 
suggest that any problems with the veteran's back were 
service-connected.  The veteran had some mild degenerative 
arthritis of the lumbosacral spine, but there was no specific 
impairment due to the service-connected scoliosis.  The 
degenerative arthritis of the lumbar spine was deemed to 
cause very minimal, if any, occupational impairment.  Also, 
the veteran was found not to have pain, weakness, 
fatigability or incoordination, and his range of motion was 
deemed to be completely normal with no additional loss of 
range of motion due to pain upon flare-ups, weakened 
movements, fatigability or incoordination.  The veteran's 
overall degree of impairment of the lumbosacral spine was 
deemed negligible. 

Lastly, treatment records from the Sheridan and Cheyenne VA 
Medical Centers dated from 2000 to 2004 describe the 
treatment the veteran has received over time for his back 
complaints among other problems.  Specifically, the Board 
notes that September 2000 notations show tenderness on the 
right sacrum with a burning sensation radiating to the 
buttocks with palpation over the right sciatic notch.  There 
was no back pain with leg extension while seated, and there 
was a full range of motion with complaints of pain in the low 
back and right thigh with all ranges of motion except lateral 
bending.  The veteran was diagnosed with low back pain with 
right sciatica.  Furthermore, October 2000 notations indicate 
the veteran worked as heavy equipment operator, and that he 
had herniated discs at L3-4, L4-5 with low back strain/pain.  
However, September 2004 notations indicate the veteran had no 
obvious scoliosis on examination, had a straight lumbar 
spine, had good range of motion in forward flexion with 
stiffness in lateral flexion with a 50 percent loss on both 
sides.  X-rays revealed he had a leg length discrepancy of 
approximately 1/2 to 3/4 of an inch, the right side being longer.  
However, no scoliosis was noted on examination, but had 
narrowed disc at L5-S1.

II.  The Applicable Criteria.

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2005).  
In addition, the General Counsel of VA has held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2005) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  

In this case, the Board finds that the relevant rating 
criteria includes the criteria in Diagnostic Codes 5292 
(limitation of motion of the lumbar spine) and 5295 
(lumbosacral strain), as effective prior to September 26, 
2003; as well as the criteria in Diagnostic Code 5237 
(lumbosacral or cervical strain) and 5242 degenerative 
arthritis of the spine, as effective September 26, 2003.

Under the old criteria for evaluating spine disabilities, 
Diagnostic Code 5292 set forth the rating criteria for 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, 10 percent evaluation was assigned for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation was awarded for moderate limitation of motion of 
the lumbar spine, and a 40 percent evaluation was noted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (as effective prior to September 
26, 2003).

In addition, under the old criteria for evaluating 
lumbosacral strain under Diagnostic Code 5295, a 10 percent 
evaluation was granted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
The assignment of a 40 percent evaluation, the highest rating 
available under Diagnostic Code 5295, was contemplated for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (as effective prior to September 26, 
2003).

Under the new criteria under 38 C.F.R. § 4.71a (effective 
September 26, 2003), and lumbosacral or cervical strain 
(Diagnostic Code 5237), and degenerative arthritis of the 
spine (Diagnostic Code 5242) are rated under the "General 
Rating Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined  range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242 (effective September 26, 2003).     

In addition, a 30 percent rating is assigned for forward 
flexion in the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine; or, favorable flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  And, a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (effective September 26, 
2003).     

III.  Analysis.

Upon a review of the evidence of record, the Board 
acknowledges that the evidence includes September 2004 VA 
Medical Center notations indicating that the veteran had no 
obvious scoliosis on examination, had a straight lumbar 
spine, and had good range of motion in forward flexion, but 
also had stiffness in lateral flexion with a 50 percent loss 
on both sides.  

However, the preponderance of the competent medical evidence 
indicates that the veteran in fact has no specific impairment 
due to the service-connected scoliosis, including no pain, 
weakness, fatigability or incoordination, as well as that he 
has a normal range of motion of the spine with some pain but 
no additional loss of range of motion due to the pain.   
Specifically, per the November 2002 VA examination, the 
veteran had full active range of motion with all movements of 
the lumbar spine.  Also, with repeated movements of lateral 
flexion and rotation bilaterally, he has been able to 
tolerate this without loss of further range of motion or 
without significantly increasing pain

And, as of the September 2004 VA examination, the veteran was 
found to have mild degenerative arthritis of the lumbosacral 
spine, deemed not a specific impairment due to the service-
connected scoliosis.  The veteran was found not to have pain, 
weakness, fatigability or incoordination, and his range of 
motion was deemed to be completely normal with no additional 
loss of range of motion due to pain upon flare-ups, weakened 
movements, fatigability or incoordination.  The veteran's 
overall degree of impairment of the lumbosacral spine was 
deemed negligible. 

In evaluating the veteran's scoliosis under the old criteria 
for spine disorders, the Board finds that an increased rating 
in excess of 10 percent is not warranted in this case.  The 
evidence simply does not show this disability is 
characterized by moderate limitation of motion of the lumbar 
spine; or lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (as effective prior to September 26, 2003).  

In addition, in evaluating the veteran's scoliosis under the 
new criteria for spine disorders, the Board finds that an 
increased rating in excess of 10 percent is not warranted.  
The evidence does not show this disability is characterized 
by forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined  range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (as effective 
September 26, 2003).

In arriving at the above conclusions, the Board has 
considered the September 2004 VA examination report which 
specifically indicates that the veteran's mild degenerative 
arthritis of the lumbosacral spine was deemed not a specific 
impairment due to the service-connected scoliosis.  As well, 
the veteran was found not to have pain, weakness, 
fatigability or incoordination, and that his range of motion 
was deemed to be completely normal with no additional loss of 
range of motion due to pain upon flare-ups, weakened 
movements, fatigability or incoordination.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  As noted above, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran, 
the nature of the original disability, and the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, supra.

Lastly, the Board has considered other potentially applicable 
Diagnostic Codes, per Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law," if relevant data is examined and a reasonable basis 
exists for its selection) (Citations omitted).  In this 
respect, for an increase rating in excess of 10 percent, the 
criteria evaluating intervertebral disc syndrome (IDS), under 
either the old or new criteria for disorders of the spine, is 
to be considered.  However, upon further review of the 
veteran's case, the Board finds that, as there is no evidence 
that the service-connected scoliosis is characterized by IDS, 
the Board finds that a disability evaluation in excess of 10 
percent is not warranted in this case.  The medical evidence 
of record simply does not support such conclusion, and the 
September 2004 VA examination report actually notes that the 
service-connected scoliosis is not productive of additional 
disability, other than that already considered.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 (as effective prior to 
September 26, 2003); see 38 C.F.R. § 4.71a, Diagnostic Codes 
5243 (as effective September 26, 2003); see Butts, supra. 



IV.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected back disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular 
basis other than that indicated above.  Likewise then, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability evaluation in excess of 10 percent for the 
service-connected scoliosis of the lumbar spine is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


